ON PETITION FOR REHEARING
PER CURIAM.
In his petition for a rehearing plaintiff correctly points out that a portion of our decision as originally written indicates that in no event is the denial of a motion for a new trial appealable. Such a holding would indeed be contrary to the prior jurisprudence of this state which allows appeals from otherwise unappealable interlocutory judgments when they form part of an unrestricted appeal from a final judgment in the cause. People of Living God v. Chantilly Corporation, 251 La. 943, 207 So.2d 752; Bielkiewicz v. Insurance Co. of North America, La.App., 201 So.2d *104130. Plaintiff’s appeal from the ruling denying him a new trial was part of an overall appeal from a final judgment in his cause and we have therefore now given full consideration to this portion of his appeal.
A careful review of the record convinces us that although plaintiff based his motion for a new trial on the ground of newly discovered evidence, the allegedly new evidence became available to plaintiff during the course of the trial. Under these circumstances he was not entitled to a new trial as a matter of right, but could only hope that the trial judge would grant his motion in his sound discretion. LSA-C.C. P. Arts. 1972, 1973. The motion was denied by the trial court and we see no error or abuse of discretion in his action. Therefore, except insofar as it indicated that the plaintiff could not appeal from the denial of his motion for a new trial and that we did not consider his appeal on that point, our original decision is reiterated and the petition for rehearing is denied.
Denied.